DETAILED ACTION
This is the final office action regarding application number 16/810084, filed on March 05,2020, which claims benefit of PRO 62/819706, filed on March 18, 2019.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/03/2022 has been entered. Claims 1-10, 12-14, 17-23 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 06/03/2022. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The limitation “nanoformed” in claims 1, 19, 20 is interpreted as nano meter scale features formed on a metal or material.
The limitation “nanomold” in claims 1, 19; “nanomold” in claim 12 interpreted as a roll to roll system comprising a nanomold as described in Fig. 1 and 2 of the original disclosure.
The limitation “confinement layer” in claim 1, interpreted as silicate glass, soda-lime glass, CaF2, ZnSe, or any other solid or liquid media transparent at wavelength of emission defined by the laser beam.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims1-10, 12-14, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1, 2, 4-5, 8, 12-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 8499599 (hereafter Cheng) and further in view of Dumond et al., Recent developments and design challenges in continuous roller micro- and nanoimprinting,  J. Vac. Sci. Technol.B30, 010801, 2012 (hereafter Dumond).
Regarding claim 1,  Cheng teaches a laser nanoforming system and method for forming three-dimensional nanostructures from a metallic surface. Hence Cheng is from the same field as the instant claim.

    PNG
    media_image1.png
    536
    759
    media_image1.png
    Greyscale

Fig. 1 of Cheng teaches laser nanoforming using a nanomold
“A continuous laser nanoforming device comprising:” (Cheng teaches “a laser nanoforming system and method for forming three-dimensional nanostructures from a metallic surface” in abstract.)
“a nanomold” (Fig. 2  teaches silicon nanomold, Fig. 1 teaches mold 106 under the workpiece.)
“wherein the metallic film includes a metal layer and an ablative layer;”(Column 1, lines 35-40 teaches “A laser nanoforming system for forming three-dimensional nanostructures is disclosed that includes…. an ablative layer, a metallic surface located between the ablative layer and the underlying mold”. Additionally, this limitation is directed to a material or article worked upon by an apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115. )
“a laser generator configured to generate a laser beam to hit the ablative layer of the metallic film to generate a shockwave; and thereby create a nanoformed metal from the metallic film; and” (Column 1, lines 40-45 teaches “a laser generating a laser beam to hit the ablative layer and cause the ablative layer to vaporize into plasma and explode to generate a shockwave. The shockwave exerts a force on the metallic surface to form an inverse three-dimensional nanostructure of the underlying mold.”)
“a confinement layer configured to confine the shockwave”(Column 1, lines 47-50 teaches “A confinement layer that is substantially transparent to the laser beam can be used to confine the shockwave.”)
“a nanomold configured to continuously receive and transport a metallic film,….. during continuous motion of the metallic film relative to the confinement layer.” (The limitation is interpreted as a roll to roll system receives and transports a film to a nanomold. 
Cheng does not explicitly teach a roll to roll system. Dumond teaches recent developments and design challenges in continuous roller imprinting. Hence Dumond is solving the same problem of roll to roll continuous imprinting as the instant claim. 

    PNG
    media_image2.png
    557
    1048
    media_image2.png
    Greyscale

Fig. 16a of Dumond teaches a belt mold and roll-to-roll system 
Dumond teaches a long belt mold with a roll-to-roll imprinting device in Fig. 16a. Dumond teaches “The new system utilizes a three-step roller coating system and dual imprint rollers with a tensioned conveyor belt mold supported by the rollers, which are separated to create a large gap through which the UV light can expose the resin through the UV transparent substrate. UV curing of the imprinted resin takes place between the two rollers under the pressure provided by the belt tension” in page 010801-15, column 1. With the tensioned conveyor belt, the nanomold is continuously receiving and transporting a film to be printed. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the conveyor belt and rollers as taught in Dumond to the laser device in Cheng to move the metal film continuously along the nanomold and laser. One of ordinary skill in the art would have been motivated to do so because “Guo has unveiled a newly completed six-inch roll-to-roll and roll-to-plate capable apparatus and demonstrated four-inch wide continuous imprinting of somewhat larger 300 nm linewidth and 700 nm period gratings” as taught in page 010801-15, column 1 of Dumond.)
Regarding claim 2,
 “The continuous laser nanoforming device of claim 1, wherein the laser generator is a carbon dioxide (CO2) laser, a continuous laser, a pulsed laser, or a fiber laser operating in the visible or infrared spectrum.” (Cheng teaches laser pulse 102 in Figure 1 and column 4, line 43.) 
Regarding claim 4,
“The continuous laser nanoforming device of claim 1, wherein the confinement layer includes silicate glass, soda-lime glass, CaF2, ZnSe, or any other solid or liquid media transparent at wavelength of emission of the laser beam.” ( Cheng teaches “A confinement layer substantially transparent to the laser beam can confine the shockwave” in abstract. Fig. 1 teaches a confinement layer 112. It is implied from Fig. 1 that layer 112 is solid or liquid.)
Regarding claim 5,
“The continuous laser nanoforming device of claim 1 further including a rotary film feeder configured to transfer the metallic film to the nanomold.” (Dumond teaches a three-step roller coating system and dual imprint rollers with a tensioned conveyor belt mold supported by the rollers, in page 010801-15, column 1. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the conveyor belt and rollers as taught in Dumond to the laser device in Cheng to move the metal film continuously along the nanomold and laser. One of ordinary skill in the art would have been motivated to do so because “Interest in developing continuous micro-and nanoimprinting techniques has therefore been steadily increasing over the years as researchers have come to appreciate the throughput limitations of batch processing and the need for large area patterning beyond the wafer-scale” as taught in page 010801-2 of Dumond. )
Regarding claim 8,
“The continuous laser nanoforming device of claim 1, wherein the nanomold is a thin nanopatterned metal, polymer, ceramic, glass, or any combination thereof.” (Dumond teaches “These sheet molds are fabricated from the master using a nickel electroforming process, a casting process in the case of polymerized molds, or an imprint process in the case of polymer sheet molds” in page 010801-19. Dumond further teaches “there are a variety of fabrication methods compatible with the production of sheet molds with micro- to nano-scale features,” in page 010801-21.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use nano scale metallic mold as taught in Dumond in the laser system of Cheng. One of ordinary skill in the art would have been motivated to do so because “Nickel electroforming produces high strength metallic molds that are resistant to defect accumulation and the process does not damage the master mold pattern…. Replication by casting is perhaps the simplest and most inexpensive mold replication approach because no special equipment is required and because the replication process is typically achieved through polymerization chemistry. …. A wide variety of prepolymer resins and polymer solutions can be used in casting, including low surface energy materials like PDMS and fluoropolymers like Teflon” as taught in Dumond in page 010801-19.)
Regarding claim 12,
“The continuous laser nanoforming device of claim 1, wherein the nanomold is coupled with one or more roller, wherein the nanomold is configured to maintain continuous contact with the metallic film.” (The claim is interpreted as a roll to roll system. Fig. 16a of Dumond teaches a roll to roll system to imprint nano scale features on a film.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the roll to roll system as taught in Dumond in the laser system of Cheng. One of ordinary skill in the art would have been motivated to do so because “Interest in developing continuous micro-and nanoimprinting techniques has therefore been steadily increasing over the years as researchers have come to appreciate the throughput limitations of batch processing and the need for large area patterning beyond the wafer-scale” as taught in page 010801-2 of Dumond. )
Regarding claim 13,
“The continuous laser nanoforming device of claim 5, wherein the rotary film feeder includes one or a plurality of rollers.” (Dumond teaches three roller resin coating system as a film feeding device in Fig. 16a. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the conveyor belt and rollers as taught in Dumond to the laser device in Cheng to move the metal film continuously along the nanomold and laser. One of ordinary skill in the art would have been motivated to do so because “Interest in developing continuous micro-and nanoimprinting techniques has therefore been steadily increasing over the years as researchers have come to appreciate the throughput limitations of batch processing and the need for large area patterning beyond the wafer-scale” as taught in page 010801-2 of Dumond. )
Regarding claim 17,
“The continuous laser nanoforming device of claim 1, wherein the confinement layer is configured to press the metallic layer against the nanomold….”( Cheng teaches in column 4, lines 36-55 “The laser beam 102 passes through the confinement layer 112 and hits a portion of the ablative coating 110. When the ablative coating 110 is exposed to the laser beam 102, the ablative coating 110 vaporizes and ionizes into a hot plasma plume 122 which explodes violently in the limited space between the confinement layer 112 and the workpiece 104 and continues absorbing the laser energy as the laser pulse 102 is applied. The confinement layer 112 confines the laser induced plasma plume 122 and creates a high-pressure condition above the workpiece 104 during the heating and condensing of the plasma 122. The sudden high pressure against the flyer layer 108 generates a shockwave that propagates down into the flyer layer 108, and the blocking of explosive vapor by the confinement layer 112 further magnifies and prolongs the shock pressure. The shockwave continues to travel through the protecting flyer layer 108 and exerts a force onto the workpiece 104, causing deformation of the workpiece 104. The workpiece 104 takes the inverse three-dimensional shape of the underlying mold 106.” Thus Cheng teaches that confinement layer is configured to apply pressure on the workpiece.)
“as the metallic layer moves relative to the confinement layer.” (Similar scope to the limitation “continuous motion of the metallic film relative to the confinement layer” in claim 1 and therefore rejected under the same argument.)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dumond as applied to claim 2 and further in view of Kugler, Main Types of Lasers Used for Manufacturing- Key Properties and Key Applications, LME2011 (hereafter LME2011).
“The continuous laser nanoforming device of claim 2, wherein the laser generator is a carbon dioxide (CO2) laser generator.”(The primary combination of references does not teach a CO2 laser generator.
LME2011 teaches different laser generators and their properties. Hence LME2011 is solving the same problem of selecting a laser generator as the instant claim. LME2011 teaches CO2 laser generators process metals and non-metals on page 40. LME2011 further teaches on page 11 that laser ablation is “possible at all wavelengths with high peak power density and absorbing target material.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use a CO2 laser as taught in LME2011  to the laser system in Cheng.  One of ordinary skill in the art would have been motivated to do so because CO2 lasers can process metals, and non-metals as taught in page 40 of LME2011.)
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dumond as applied to claim 1 above and further in view of Guo et al., US 8027086 (hereafter Guo).
Regarding claim 6,
“The continuous laser nanoforming device of claim 1 further including a roll-to-roll system to transfer the nanoformed metal to a rigid, flexible, or stretchable substrate.” (Primary combination of references does not explicitly teach a roll to roll system to transfer nanoformed metal to a substrate.

    PNG
    media_image3.png
    461
    748
    media_image3.png
    Greyscale

Fig. 20 of Guo teaches a roll to roll system
Guo teaches “apparatus and methods for a nano-patterning process to fabricate nanostructures. A roller type mold is used to continuously imprint nanostructures onto a flexible web or a rigid substrate” in abstract. Thus Guo is from the same field as the instant claim.
Guo teaches in Fig. 20 and column 10, lines 47-60 a roller system 410, “one of which has a patterned surface 412 for continuously embossing a pattern into the passing metal layer 406. The patterned metal layer 406, ….pass from the first contact zone 408 into a second contact zone 413. A second substrate 414 is also simultaneously fed to the first contact zone 408 and the transfer substrate 402, cushioning layer 404, and patterned metal layer 406 are contacted with the second substrate under pressure and optionally heat via contact rollers 415. In the second contact zone 413, the metal layer 406 is transferred to the second substrate 414, thus forming the desired microstructure pattern thereon via a continuous imprinting process.”
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to add the rollers 415 of Guo to the system in Cheng. One of ordinary skill in the art would have been motivated to do so because it “provides methods of forming various microstructural features with various sizes, orientations, shapes, and configurations” as taught in column 10, lines 60-63 of Guo.)
Regarding claim 7,
“The continuous laser nanoforming device of claim 1 further including a roll-to-roll system to adhere the nanoformed metal to a rigid, flexible, or stretchable substrate.” (The claim is interpreted as a roll to roll system transfer the nanoformed metal to a substrate. Thus the scope is similar scope to claim 6 and therefore rejected under the same argument.)
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dumond as applied to claim 1 above and further in view of Zhang et al., Effect of nano-sized titanium powder addition on corrosion performance of epoxy coatings, 2007 (hereafter Zhang).
Regarding claim 9,
“The continuous laser nanoforming device of claim 1, wherein the nanomold is a metal-coated polymeric nanomold.” (The primary combination of references does not explicitly teach metal coated polymeric nanomold. 
Zhang teaches effect of titanium powder addition on epoxy coatings. Hence Zhang is solving the same problem of metal coating of epoxy as the instant claim.
Zhang teaches “epoxy coatings were modified by adding 5 wt.%, 10 wt.% or 20 wt.% of nano-sized titanium powder” in abstract. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use titanium coated epoxy as taught in Zhang to make the nanomold in Cheng. One of ordinary skill in the art would have been motivated to do so because “with high ionic resistance through the coating and low breakpoint frequency, the coating with 10 wt.% nano-sized titanium powder possessed the best corrosion resistance among the coatings tested,” as taught in abstract of Zhang. )
Regarding claim 10,
“The continuous laser nanoforming device of claim 1, wherein the nanomold is a titanium-coated epoxy-based nanomold.” (Similar scope as claim 9 and therefore rejected under the same argument.)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dumond as applied to claim 1 and further in view of Bauswell, US 10700165 (hereafter Bauswell).
“The continuous laser nanoforming device of claim 1, wherein the ablative layer includes graphite.” (The primary combination of references does not explicitly teach a graphite based ablative layer.
Bauswell teaches a laser shock peening system with ablative layer and confinement layer. Bauswell teaches a graphite ablative layer in column 6, lines 5-10. 

    PNG
    media_image4.png
    458
    520
    media_image4.png
    Greyscale

Fig. 1 of Bauswell teaches graphite ablative layer
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use graphite as ablative layer as taught in Bauswell to the laser system in Cheng. One of ordinary skill in the art would have been motivated to do so because “the graphite coating vaporizes immediately and creates a dense plasma plume which continues absorbing the laser energy. The heating and condensing of the plasma plume results in the formation of a variety of carbon species including clusters, single atoms, or ions. Kinetic energies of these carbon species are much higher than thermal” as taught in column 7, lines 30-35 in Bauswell.) 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dumond as applied to claim 1 and further in view of Cheng, US 20160250712 (hereafter ‘712) as evidenced by Linear actuator guide website, 2018 (hereafter Linear Actuator Guide).
“The continuous laser nanoforming device of claim 1, wherein the confinement layer is movable relative to the metallic layer via linear actuation.”(The claim is interpreted as the confinement layer presses the metallic film via actuator as described in paragraph [35] of the original disclosure “This confinement layer, controlled by a linear actuator, presses the metallic film against a tensioned belt carrying a metal/epoxy nanomold using a metal plate as a back support.”
 ‘712 teaches a laser peening process to compress a film. Thus ‘712 is solving the same problem of applying pressure through confinement layer as in the instant claim.
‘712 teaches in Fig. 11 that a metal NW film is located between two glass containment layers 218 and 219 wherein the confinement layers are clamped by clamps 224.  Clamping is a linear actuation as evidenced by Linear Actuator Guide.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to clamp the confinement layer over metallic film as taught in ‘712 in the laser system in Cheng. One of ordinary skill in the art would have been motivated to do so to secure the multiple layers and film during laser peening process as taught in paragraph [48] of ‘712.)

    PNG
    media_image5.png
    1022
    1920
    media_image5.png
    Greyscale
  
Linear Actuator Guide teaches clamping is a linear actuation
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 8499599 (hereafter Cheng) and further in view of Dumond et al., Recent developments and design challenges in continuous roller micro- and nanoimprinting,  J. Vac. Sci. Technol.B30, 010801, 2012 (hereafter Dumond).
 “A laser nanoforming device, comprising: a nanomold configured to continuously receive and transport a multilayer film, wherein the multilayer film includes a metal layer and an ablative layer; a laser generator configured to direct a laser beam onto the ablative layer of the multilayer film… to produce a nanoformed material, wherein the laser beam generates a shockwave at a surface of the multilayer film; and… the confinement material is configured to confine at least a portion of the shockwave during continuous motion of the multilayer film relative to the confinement material” (Multilayer film corresponds to the metallic film in claim 1. Thus similar scope to claim 1 and therefore rejected under the same argument.)
 “a confinement material disposed between the laser generator and the multilayer film,……”(Figure 1 of Cheng.)
“as the multilayer film moves relative to the laser generator.. continuous motion of the multilayer film relative to the ….laser generator.” (Fig. 16a of Dumond wherein UV source corresponds to laser generator.)
Claims 20,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 8499599 (hereafter Cheng) and further in view of Dumond et al., Recent developments and design challenges in continuous roller micro- and nanoimprinting,  J. Vac. Sci. Technol.B30, 010801, 2012 (hereafter Dumond).
Regarding claim 20, 
“A laser nanoforming device, comprising: a rotary nanomold configured to continuously receive and transport a multilayer film, wherein the multilayer film includes a metal layer and an ablative layer; a laser generator configured to direct a laser beam onto the ablative layer of the multilayer film as the multilayer film moves relative to the laser generator to produce a nanoformed material;…during continuous motion of the multilayer film relative to the transparent confinement material and the laser generator,” (Similar scope to claim 19 and therefore rejected under the same argument.)
“a transparent confinement material disposed between the laser generator and the multilayer film, wherein the transparent confinement material is configured to transfer the laser beam therethrough toward the ablative layer” (Figure 1 of Cheng. Cheng further teaches in abstract “A confinement layer substantially transparent to the laser beam can confine the shockwave.”)
 “ wherein the transparent confinement material is configured to press the multilayer film against the rotary nanomold as the multilayer film moves relative to the transparent confinement material.” (Similar scope to claim 17 and therefore rejected under the same argument.)
Regarding claim 22,
“The laser nanoforming device of claim 20, further including a rotary film feeder configured to transfer the multilayer film to the rotary nanomold.”(Similar scope to claim 5 therefore rejected under the same argument.)
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 8499599 (hereafter Cheng) and further in view of Dumond as applied to claim 20 above and further in view of  Kalentics et al., US 10596661 (hereafter Kalentics).
“The laser nanoforming device of claim 20, wherein the transparent confinement material includes silicate glass, soda-lime glass, CaF2, ZnSe.”(Primary combination of references does not explicitly teach glass as transparent confinement material.
Kalentics teaches “a solid state confining layer 8 (8A and 8B) that is transparent to the laser beam is applied to maximize the shock wave pressure and prevent it from rapidly expanding away from the surface. By directing the shock waves to the surface of the material the confining layer 8/8A/8B is increasing the depth of shock wave penetration” in column 6, lines 21-27. Thus Kalentics is solving the same problem of optimizing a confinement layer as the instant claim.
Kalentics teaches a confinement material can be “quartz, different types of glass, for example but not limited to quartz glass, Pb glass, glass (K7), and K9 glass, Perspex, silicon rubber, sodium silicate, fused silica, potassium chloride, sodium chloride, polyethylene, fluoroplastic (nitrocellulose or mixture thereof), PETN (pentaerythritol tetranitrate), bismuth, lead, cadmium, tin, zinc” as taught in column 6, lines 35-41.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use one of the materials as taught in Kalentics as the confinement layer in Cheng. One of ordinary skill in the art would have been motivated to do so because “a solid state confining layer 8 (8A and 8B) that is transparent to the laser beam is applied to maximize the shock wave pressure and prevent it from rapidly expanding away from the surface. By directing the shock waves to the surface of the material the confining layer 8/8A/8B is increasing the depth of shock wave penetration” as taught by Kalentics in column 6, lines 21-27.)
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 8499599 (hereafter Cheng) and further in view of Dumond as applied to claim 20 above and further in view of  Bauswell.
 “The laser nanoforming device of claim 20, wherein the ablative layer includes graphite.” (Similar scope to claim 14 therefore rejected under the same argument.)
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761